DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-23, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-220716 filed on 11/26/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Objections
Claims  2,3,5,6,13,14 and 16 are  objected to because of the following informalities:
The above mentioned claim recites:
“in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value”

Claims 7 and 18 are  objected to because of the following informalities:  
Claim 7 recites 
“wherein the load detector is installed at a position where the load detector is capable of detecting the load of a vehicle passing through an ETC lane where ETC2.0 is installed, and the hardware processor tracks a vehicle of which the load has been detected on the basis of traveling history data by ETC2.0 to calculate the road damage and the accumulated road damage of the road other than the ETC lane.”
The abbreviation ETC need to be replaced by   “Electronic Toll Collection System (ETC)”. 
Regarding claim 18 – similar change need to be applied.
Appropriate correction is required.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3,5-7,13-14,16-18   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding Claim 2, the claim recites 
(in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road).  
The limitations in parenthesis may lead to confusion over the intended scope of the claim because it is not clear whether the limitations in parenthesis are in fact a limitation. Therefore the claim is indefinite because the intended scope of the claim is unclear.
Claim 3, 5, 6, 13,14,16,17 are rejected for similar reason.

For purpose of examination the limitation inside parenthesis is considered.

Regarding Claim 2, the claim recites
road damage = (load ^ a) * coefficient (1) 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2)
The equation presented here is not clear and specific. Equation 1 is presenting the “road damage”. However for equation 2, there is no indication what value is summed over. Therefore this term is indefinite. 
 Claim 3, 5, 6, 13,14,16,17 are rejected for similar reason.

For purpose of examination “accumulated road damage “is considered as “ summation of road damage contributed by different vehicle with different weight or load”
Regarding Claim 2, the claim recites 
(in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road).  
From the claim language it is not clear how a coefficient (i.e. a number) does affect road damage etc.? Examiner consider it as a bad translation error and request for appropriate amendment to clarify the explanation.
Claim 3, 5, 6, 13,14,16,17 are rejected for similar reason.

For purpose of examination” coefficient “is interpreted to a number which effects the equation representing damage.
Regarding Claim 7 the claim recites
	
wherein the load detector is installed at a position where the load detector is capable of detecting the load of a vehicle passing through an ETC lane where ETC2.0 is installed, and the hardware processor tracks a vehicle of which the load has been detected on the basis of traveling history data by ETC2.0 to calculate the road damage and the accumulated road damage of the road other than the ETC lane.  

Claim 18 is rejected for similar reason.
For purpose of examination, examiner has interpreted ETC2.0 with broadest reasonable interpretation and interpret it as any electronic toll system or management system.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 12, and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seiichi et al. (JP 200444116A), (hereinafter Seiichi).
Regarding Claim 1 Seiichi teaches 
a load detector that detects a load applied to a road from a vehicle on the road (Para [0013], line 3-4, “A measuring device 5 (i.e. load detector) for obtaining the generated stress and estimating the weight (i.e. Load) of the passing vehicle, and recording the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”. According to Merriam Webster dictionary, the definition of “road” is “an open way for vehicles, persons, and animals especially: one lying outside of an urban district”. As bridge also create an open way for vehicle it reads on the limitation road”) ; and 
a hardware processor  (Para[0015], line 4, “ In the computer 6 (i.e. hardware processor ) , the vehicle weight input from the measuring device 5 is classified by vehicle weight” ) that calculates road damage from the load obtained by the load detector, and accumulates the calculated road damage to calculate accumulated road damage ( Para[0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z  (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category.” This equation represents “accumulated road damage”. According to Para [0015], line 6-7, “A vehicles for vehicles of 16 tons or less, B vehicles for over 16 tons, and B vehicles for over 16 tons. C units and D units are more than 25 tons.”) 
Regarding Claim 12 Seiichi teaches 
 (a) detecting a load applied to a road from a vehicle on the road (Para [0013], line 3-5, “A measuring device 5 for obtaining the generated stress and estimating the weight of the passing vehicle (i.e. load), and recording (i.e. detecting) the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”); 
(b) calculating road damage from the detected load ( Para [0012], line 5,”First, a method for measuring the degree of fatigue damage (i.e. road damage for detected load) of a bridge will be described with reference to FIG.”)
; and
 (c) accumulating the calculated road damage to calculate accumulated road damage (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category.” This equation represents “accumulated road damage”. According to Para [0015], line 6-7, “A vehicles for vehicles of 16 tons or less, B vehicles for over 16 tons, and B vehicles for over 16 tons. C units and D units are more than 25 tons.”) 
 Regarding Claim 23 Seiichi teaches 
 (a) obtaining a load applied to a road from a vehicle on the road (Para [0013], line 3-5, “A measuring device 5 for obtaining the generated stress and estimating the weight of the passing vehicle (i.e. load), and recording (i.e. detecting) the weight of the passing ; 
(b) calculating road damage from the detected load ( Para [0012], line 5,”First, a method for measuring the degree of fatigue damage (i.e. road damage for detected load) of a bridge will be described with reference to FIG.”)
 ; and
 (c) accumulating the calculated road damage to calculate accumulated road damage. ( Para[0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z  (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” This equation represents “accumulated road damage”. According to Para [0015], line 6-7, “A vehicles for vehicles of 16 tons or less, B vehicles for over 16 tons, and B vehicles for over 16 tons. C units and D units are more than 25 tons.”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of  Raheel et al. (Raheel, Muhammad, et al. "Impact of axle overload, asphalt pavement thickness and subgrade modulus on load equivalency factor using modified ESALs equation." Cogent Engineering 5.1 (2018): 1528044.) (Hereinafter Raheel).
Regarding Claim 2, Seiichi teaches the limitations of claim 1.
 Seiichi further teaches
wherein the hardware processor calculates the road damage (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) from the load acquired from the load detector using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) and 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. Σ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units 
Seiichi is silent with regards to 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α
in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load ((Page 8, Section 6, line 24-28). 


Regarding Claim 13, Seiichi teaches the limitations of claim 1. 
Seiichi further teaches
wherein the (b) calculates the road damage from the load detected in the (a) using the following Equation (1), and the (c) calculates the accumulated road damage using the following Equation (2) (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) and 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of  ∑  road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1).
Seiichi is silent with regards to 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation. Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).

Claims 3, 4,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of  Raheel  and further in view of Imagawa (US 20180245969 A1) (hereinafter Imagawa).
Regarding Claim 3, Seiichi teaches the limitations of claim 1. 
Seiichi further teaches
wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category). In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
Seiichi is silent with regards to 
 an axle load meter, 
an axle load (emphasis mine )
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
wherein the load detector is an axle load meter
Load measured is an axle load (in the equation)
Imagawa teaches wherein the load detector is an axle load meter (Fig 2, load meter -200. Also according to Para[0031], line 1-4, “FIG. 1 is a view schematically illustrating one example of a state in which load meter 200 according to a first exemplary embodiment measures an axle load of vehicle 102”)

Regarding Claim 4, the combination of Seiichi, Raheel, and Imagawa teaches 
the limitations of claim 3 . 
Imagawa further teaches 
wherein the axle load meter is a contactless axle load meter (Fig 1 and 2, element 200 represents axle load meter and shows no contact with vehicle 102) including: 
an imaging device (Fig 2, element 101) that captures an image of a tire of a wheel included in a vehicle (Fig 5, element 410, Para [0058], line 1-5, “FIG. 5 is a view illustrating one example of captured image An acquired. As illustrated in FIG. 5, captured image A includes vehicle 102 traveling on road 103. Also, this vehicle 102 is in contact with road 103 at lowermost point 410 of the tire of vehicle 102”); and 
 a processor (Fig 10, element 221)  that obtains the axle load from a deformation amount of the tire ( Para[0038], line 7-15, “when the vehicle is included in the captured image, axle load position identifying unit 261 recognizes a tire of the vehicle by further image recognition processing. Axle load position identifying unit 261 then identifies an area on the road, which corresponds to a lowermost point of the tire (i.e. deformation), as an axle load position. “According to Fig4A using this load position at step S20 the axle load is calculated at step S50) 
Regarding Claim 14, Seiichi teaches 
the limitations of claim 12. 
Seiichi further teaches
 (b) calculates the road damage from the axle load acquired from the axle load meter using the following Equation (1A), and the (c) calculates the accumulated road damage using the following Equation (2A),

 road damage = (load ^ a) * coefficient (1A) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2A) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category). In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).

Seiichi is silent with regards to 
 an axle load meter, 
an axle load (emphasis mine
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the 
The combination of Seiichi and Raheel does not explicitly teach 
an axle load meter, 
an axle load (emphasis mine)
Imagawa teaches wherein the load detector is an axle load meter (Fig 2, load meter -200. Also according to Para[0031], line 1-4, “FIG. 1 is a view schematically illustrating one example of a state in which load meter 200 according to a first exemplary embodiment measures an axle load of vehicle 102”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an axle load meter which measures axle load as taught by Imagawa in view of Seiichi and Raheel for the purpose of having an option of dedicated load meter for axle area. Therefore, this technique of dedicated axle load meter will facilitate dedicated load measurement by axle area for proper load calculation and calibration (Imagawa, Abstract).

Regarding Claim 15, the combination of Seiichi, Raheel, and Imagawa teaches the limitations of claim 14. 
Imagawa further teaches 
 the axle load is measured by a contactless axle load meter  (Fig 1 and 2 , element 200 represents axle load meter and shows no contact with vehicle 102) including: 
an imaging device (Fig 2, element 101) that captures an image of a tire of a wheel included in a vehicle (Fig 5, element 410, Para [0058], line 1-5, “FIG. 5 is a view illustrating one example of captured image An acquired. As illustrated in FIG. 5, captured image A includes vehicle 102 traveling on road 103. Also, this vehicle 102 is in contact with road 103 at lowermost point 410 of the tire of vehicle 102”); and 
 a processor (Fig 10, element 221)  that obtains the axle load from a deformation amount of the tire ( Para[0038], line 7-15, “when the vehicle is included in the captured image, axle load position identifying unit 261 recognizes a tire of the vehicle by further image recognition processing. Axle load position identifying unit 261 then identifies an area on the road, which corresponds to a lowermost point of the tire (i.e. deformation), as an axle load position”. According to Fig4A using this load position at step S20 the axle load is calculated at step S50).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of  Raheel   and further in view of NAKAYAMA et al.( US 20200082643 A1) (hereinafter NAKAYAMA).
Regarding Claim 5, Seiichi teaches 
the limitations of claim 1. 
Seiichi further teaches
 wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.)
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
).
Seiichi is silent with regards to 
 a wheel load  meter, 
an wheel load (emphasis mine)
 in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
a wheel load  meter, 
an wheel load (emphasis mine)
NAKAYAMA teaches wherein the load detector is a wheel load meter (Fig 9, wheel load scale -221. Also according to Para [0010], line 1-7, “A charging system (200) according to one aspect of the present invention includes a wheel load scale (221) configured to measure wheel loads of a plurality of wheels of a vehicle ;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a wheel load meter which measures wheel load as taught by NAKAYAMA in view of Seiichi and Raheel for the purpose of having an option of dedicated load meter for wheel area. Therefore, this technique of dedicated wheel load meter will facilitate dedicated load measurement of each wheel for proper load calculation and determination of appropriate toll of vehicle (NAKAYAMA, Para [0010]).

Regarding Claim 16, Seiichi teaches 
the limitations of claim 12. 
Seiichi further teaches
wherein (b) calculates the road damage from the load acquired from the load meter (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
).
Seiichi is silent with regards to 
a wheel load  meter, 
an wheel load (emphasis mine)
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
a wheel load  meter, 
an wheel load (emphasis mine)
NAKAYAMA teaches wherein the load meter is a wheel load meter (Fig 9, wheel load scale -221. Also according to Para [0010], line 1-7, “A charging system (200) according 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a wheel load meter which measures wheel load as taught by NAKAYAMA in view of Seiichi and Raheel for the purpose of having an option of dedicated load meter for wheel area. Therefore, this technique of dedicated wheel load meter will facilitate dedicated load measurement of each wheel for proper load calculation and determination of appropriate toll of vehicle (NAKAYAMA, Para [0010])
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of  Raheel and further in view of  Lines (US 20010009206 A1) (hereinafter Lines) .
Regarding Claim 6, Seiichi teaches the limitations of claim 1. 
Seiichi further teaches
wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
).
Seiichi is silent with regards to 
a carrying load  meter, 
a carrying load (emphasis mine)
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the carrying load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
a carrying load  meter, 
a carrying load (emphasis mine)
Lines teaches wherein the load detector is a carrying load meter (Para [0009], “The present invention thus provides in a first aspect, an apparatus to indicate the magnitude of weight carried by a vehicle (i.e. carrying load), the vehicle having a body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a carrying load meter which measures load carried by a vehicle as taught by Lines in view of Seiichi and Raheel for the purpose of having an option of overall measurement of load. Therefore, this technique of measuring total weight or load carried by a vehicle helps heavy vehicle to make an estimate and prevent overloading related safety concerns (Lines , Para[0002]-[0003]).
Regarding Claim 17, Seiichi teaches the limitations of claim 12. 
Seiichi further teaches
wherein the load in the (b) calculates the road damage from the carrying load acquired from the load (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1C) and calculates the accumulated road damage using the following Equation (2C),

 road damage = (load ^ a) * coefficient (1C) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.)
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2C) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑  road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
Seiichi is silent with regards to 
a carrying load  meter, 
a carrying load (emphasis mine)
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the carrying load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
a carrying load  meter, 
a carrying load (emphasis mine)
Lines teaches wherein the load in the (a) is a carrying load of a vehicle measured by a carrying load meter (Para [0009], “The present invention thus provides in a first aspect, an apparatus to indicate the magnitude of weight carried by a vehicle (i.e. carrying load), the vehicle having a body supported on a wheel assembly by a resilient suspension, said body being movable relative to said wheel assembly upon a weight being applied to said vehicle body;”)
.
Claims 8, 11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi and  in view of  Tsuguyuki  et al .( JP201965591A1) (hereinafter Tsuguyuki).
Regarding claim 8 Seiichi teaches the limitations of claim 1. 
Seiichi is silent with regards to 
wherein the hardware processor further estimates a road life using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3).  
Tsuguyuki teaches 
wherein the hardware processor further estimates a road life (Page 4, Para-10, line 1-2, “The computer c calculates the remaining life of each road unit r based on the damage amount (step 22 / life prediction means). The remaining life may indicate a usable remaining time or may indicate a replacement time (last date and time).”) using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3) (Page 4, Para2, “Life Prediction Means: The life prediction means calculates the remaining life of each road  accumulated road damage), the time change rate of the damage amount (road damage per predetermined period), and the like are obtained, and are compared with a set value (for example, an allowable cumulative damage amount). The difference between the two (the degree of margin to the set value) is the remaining life of each road unit.”)
Tsuguyuki does not explicitly teach equation 3.
 However a person of ordinary skill in art would have used the variables taught by Tsuguyuki in the manner of equation 3 since that is the only reasonable way to achieve the proper units of time using these quantities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculation of road life as taught by Tsuguyuki in view of Seiichi for the purpose of calculating road life. Therefore, this technique of estimating road life will facilitate the efficient update of maintained and replacement for roads (Tsuguyuki, Page 2).
 Regarding claim 11, the combination of Seiichi and Tsuguyuki teaches 
the limitations of claim 8 . 
Tsuguyuki further teaches
wherein the hardware processor forms a repair plan of the road or corrects an existing repair plan on the basis of the road life. (Page 3, Para2, “The road unit may not be limited to the multi-layered structure composed of the above-described parts, but may include infrastructure equipment such as water and water and information repair and replacement (replacement) of deteriorated and damaged roads can be performed efficiently.” Also based on Page 5, Para2, “The computer c monitors the remaining life of each road unit r updated as needed, and when the remaining life becomes shorter than predetermined period, the replacement time of the corresponding road unit r and the quantity of the corresponding road unit r ( Update information is calculated and provided (step 24).”)
 
Regarding claim 19 Seiichi teaches the limitations of claim 12. 
Seiichi is silent with regards to 
 (d) estimating a road life using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3).  
Tsuguyuki teaches 
further comprising: (d) estimating a road life using (Page 4, Para-10, and line 1-2, “The computer c calculates the remaining life of each road unit r based on the damage amount (step 22 / life prediction means) The remaining life may indicate a usable remaining time or may indicate a replacement time (last date and time).”) the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3) (Page 4, Para2,  “Life Prediction Means: The life prediction means calculates the remaining life of each road unit based on the history of damage amount (for example, accumulated amount, change amount, etc.) (i.e. load damage per predetermined period) described above. For example, for  accumulated road damage), the time change rate of the damage amount (road damage per predetermined period), and the like are obtained, and are compared with a set value (for example, an allowable cumulative damage amount). The difference between the two (the degree of margin to the set value) is the remaining life of each road unit.”)
Tsuguyuki does not explicitly teach equation 3.
 However a person of ordinary skill in art would have used the variables taught by Tsuguyuki in the manner of equation 3 since that is the only reasonable way to achieve the proper units of time using these quantities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculation of road life as taught by Tsuguyuki in view of Seiichi for the purpose of calculating road life. Therefore, this technique of estimating road life will facilitate the efficient update of maintained and replacement for roads (Tsuguyuki, Page 2).

 Regarding claim 22, the combination of Seiichi and Tsuguyuki teaches the limitations of claim 1. 
Tsuguyuki further teaches
forming a repair plan of the road or corrects an existing repair plan on the basis of the road life (Page 3, Para2, “The road unit may not be limited to the multi-layered structure composed of the above-described parts, but may include infrastructure equipment such as water and water and information communication. In any case, by using the road unit, not only new roads can be built but also repair and replacement (replacement) of remaining life of each road unit r updated as needed, and when the remaining life becomes shorter than predetermined period, the replacement time of the corresponding road unit r and the quantity of the corresponding road unit r ( Update information is calculated and provided (step 24).”)
Claims 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi and  in view of  Tsuguyuki  and further in view of  Messmer  ( US 20120123969 A1) (hereinafter Messmer ).
Regarding claim 9 the combination of Seiichi and Tsuguyuki teaches the limitations of claim 8. 
The combination is silent with regards to 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road.  
Messmer teaches 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road (Para [0215], line 2-10, “Normally, these equations are used to determine the needed gravel thickness (i.e. construction structure) for a road design. In this case, the gravel thickness is already in place on the roadway and the question is which parameter yields the least allowable ESALs (i.e. Equivalent standard axle load) for the 1-year study period, because that is the more conservative value to use for allowable ESALs. These equations are used to prepare a Gravel Road Damage Chart that relates damage (i.e. allowable damage) to ESALs in order to select the controlling criteria for the fishnet analysis. The Chart the allowable damage is the line that governs and is then used for the Fishnet Regulator)' analysis. The Gravel Road Damage Chart is preferably created by the following steps.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road construction structure as basis of allowable damage as taught by Messmer in view of Tsuguyuki and Seiichi for the purpose of calculating road life. Therefore, this technique of utilizing structure information to determine the allowable damage will facilitate to maintenance decision ahead of time based on road construction (Messmer, Para [0209]).
Regarding claim 20 the combination of Seiichi and Tsuguyuki teaches the limitations of claim 19. 
The combination is silent with regards to 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road.  
Messmer teaches 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road (Para [0215], line 2-10, “Normally, these equations are used to determine the needed gravel thickness (i.e. construction structure) for a road design. In this case, the gravel thickness is already in place on the roadway and the question is which parameter yields the least allowable ESALs (i.e. Equivalent standard axle load) for the 1-year study period, because that is the allowable damage is the line that governs and is then used for the Fishnet Regulator)' analysis. The Gravel Road Damage Chart is preferably created by the following steps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road construction structure as basis of allowable damage as taught by Messmer in view of Tsuguyuki and Seiichi for the purpose of calculating road life. Therefore, this technique of utilizing structure information to determine the allowable damage will facilitate to maintenance decision ahead of time based on road construction (Messmer, Para [0209]).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi and  in view of  Tsuguyuki  and further in view of  Li et al. ( CN106780270A) (hereinafter Li ).
Regarding Claim 10 Seiichi and Tsuguyuki teaches the limitations of claim 8. 
The combination is silent with regards to 
wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount.
Li teaches 
wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount ( Page 3, Line 10-14 , “ Further, the road management device further comprises an alarm module ;the data processing module is further used for road damage condition index of each section of road judges the calculated (i.e. accumulated road damage)  exceeds preset value (i.e. allowable road damage amount), sending alarm signal and highway space number and road damage condition index to the alarm module;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount as taught by Li in view of Seiichi Tsuguyuki and for the purpose of making awareness related to damage condition. Therefore, this technique of using alarm signal in case of fatal damage condition of the road will facilitate proper road management and active action. (Li, Abstract)
Regarding Claim 21 Seiichi and Tsuguyuki teaches the limitations of claim 19. 
The combination is silent with regards to 
(e)outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount.
Li teaches 
e) outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount. ( Page 3, Line 10-14 , “ Further, the road management device further comprises an alarm module ;the data processing module is further used for road damage condition index of each section of road judges the calculated (i.e. accumulated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include e) outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount. as taught by Li in view of Seiichi Tsuguyuki and for the purpose of making awareness related to damage condition. Therefore, this technique of using alarm signal in case of fatal damage condition of the road will facilitate proper road management and active action. (Li, Abstract).
Examiner’s note
Regarding Claim 7 and 18 the closest prior art of record Seiichi and Hedley et al. (US 20100228608 A1) (hereinafter Hedley) teaches following:
Regarding claim 7 and 18 SEICHI teaches 
The road damage calculation system according to claim 1
Hedley teaches 
where the load detector is capable of detecting the load of a vehicle passing through an ETC lane where ETC2.0 is installed (Para [0165], line 7-11, “Sensors also may be used to determine data related to the transaction between the target vehicle and the toll facility 628 such as, for example, the weight of the vehicle, the speed of the vehicle, and transponder data associated with the vehicle
However the prior art alone or in combination fails to anticipate or render obvious the The road damage calculation system according to claim 1, wherein the load detector is installed at a position where the load detector is capable of detecting the load of a vehicle passing through an ETC lane where ETC2.0 is installed, and the hardware processor tracks a vehicle of which the load has been detected on the basis of traveling history data by ETC2.0 to calculate the road damage and the accumulated road damage of the road other than the ETC lane in combination with the rest of the claim limitations as claimed and defined by applicant.(Non-teaching part in bold).
Prior art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Jinpeng et al. (CN111311921A) teaches about weight limit threshold (Abstract). However the date does not qualify it as a suitable prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862